IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


SCENIC PHILADELPHIA AND TACONY         : No. 291 EAL 2016
ACADEMY CHARTER SCHOOL A/K/A           :
FRANKFORD VALLEY FOUNDATION            :
FOR LITERACY AND TACONY CIVIC          : Petition for Allowance of Appeal from
ASSOCIATION AND WISSINOMING            : the Order of the Commonwealth Court
CIVIC ASSOCIATION,                     :
                                       :
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
ZONING BOARD OF ADJUSTMENT OF          :
THE CITY OF PHILADELPHIA AND CITY      :
OF PHILADELPHIA AND RICHARD L.         :
CANTOR,                                :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.